Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status
Claims 11-20 are pending and stand rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MUURINEN (US 2017/0149293 A1, hereinafter MUURINEN).
As per claim 11, MUURINEN discloses a method for operating an inductive charging device, comprising: 
 detecting, by the inducting charging device (See Fig.1, Item#100 and Fig.2, Item#220, disclose an inductive charging device), a foreign object detection (See Par.24 and Fig.3, disclose the inductive charging device performing a foreign object detection method), the detecting being carried out as a function of at least one characteristic power transmission variable (See Par.25-26, disclose the foreign object detection frequency is based on power loss in the wireless inductive charging system, i.e. carried out as a function of at least one characteristic power transmission variable, Par.27 discloses increasing the frequency of detection with the increased power loss or reducing the frequency when the power loss is less than a threshold, also that detection frequency can be based on the amount of power transmitted which is calculated based on feedback data from the receiver to the charger), wherein the inductive charging device includes an open-loop and/or closed- loop control unit (See Fig.1, Item#140, discloses a processor which executes the program code to perform the device functionality, also see Pars.33-34, discloser using a closed loop control method using feedback from the receiver to the charger to receive desired power level or actual received power, adjust the output according to the received data and also control the foreign object detection frequency according to the transmitted power. determining detection frequency as a function of power loss is another closed loop control since power loss is calculated by feedback of actual received power from the receiver to the transmitter and determining the difference between transmitted and receiver power) encompassed by a charge electronics unit, wherein the charge electronics unit has an oscillating circuit including a charging coil (See Fig.1, Item#110, 130, disclose circuitry for determining a foreign object detection frequency and a memory for storing the code which is executed by the processor and a transmitting coil 120, the circuit is an oscillating circuit as it provides an AC output via the transmitting coil 120).	

As per claim 12, MUURINEN discloses the method as recited in claim 11 as discussed above, further comprising: 
determining at least one characteristic precision variable of the foreign object detection as a function of the at least one characteristic power transmission variable (See Par.25, discloses “FOD detection interval could be proportional to the power transmitted; it is possible to safely use a longer FOD interval i.e. lower FOD detection frequency when TX power is low and a shorter FOD interval i.e. higher FOD detection frequency when TX power is high”, also Par.26, discloses “FOD interval and thus FOD detection frequency may be further adapted based on power loss in the WLC system”).

As per claim 13, MUURINEN discloses the method as recited in claim 11 as discussed above, further comprising: determining at least one execution frequency of the foreign object detection as a function of the at least one characteristic power transmission variable (See Par.25 and Fig.4a, disclose increasing the detecting frequency as a function of increased power transmission).

As per claim 14, MUURINEN discloses the method as recited in claim 11 as discussed above, wherein the foreign object detection is carried out as a function of at least one change over time of an amplitude fluctuation and/or a gradient, of the characteristic power transmission variable (See Fig.4a, and 4b, curve#400 disclose the change in foreign object detection as a function of change of transmitted power over time).

As per claim 16, MUURINEN discloses the method as recited in claim 11 as discussed above, wherein the foreign object detection is carried out as a function of a value of the characteristic power transmission variable exceeding a limit value (See Par.27, discloses “The TX power may be split, for example, in four so that the first power level range, e.g. 0 W-1 W, has a FOD detection interval of 10 seconds, the second power level range, e.g.1 W-3 W, has a detection interval of 3 seconds, the third power level range, e.g. 3 W-5 W, has a detection interval of 1 seconds, and the last range, e.g. 5 W-10 W, of the TX power has a detection interval of 0.5 seconds” which means if the transmitted power exceeds a certain value; depending on the range it falls in, the correlated frequency of foreign object detection is determined.).
As per claim 17, MUURINEN discloses the method as recited in claim [[1]] 11, further comprising: determining at least one execution period of time of the foreign object detection as a function of the at least one characteristic power transmission variable (See Fig.4a and 4b, disclose increasing the frequency of detection or decreasing the interval between detections, i.e. spending more time in foreign object detection based on the transmitted power).

As per claim 18, MUURINEN discloses an inductive charging device, comprising: 
at least one open-loop and/or closed-loop control unit configure to carry out a foreign object detection as a function of at least one characteristic power transmission variable (See Fig.1, Item#140, discloses a processor which executes the program code to perform the device functionality, also see Pars.33-34, discloser using a closed loop control method using feedback from the receiver to the charger to receive desired power level or actual received power, adjust the output according to the received data and also control the foreign object detection frequency according to the transmitted power. determining detection frequency as a function of power loss is another closed loop control since power loss is calculated by feedback of actual received power from the receiver to the transmitter and determining the difference between transmitted and receiver power, Fig.1, Item#100 and Fig.2, Item#220, disclose the inductive charging device), wherein the open-loop and/or closed-loop control unit is encompassed by a charge electronics unit, wherein the charge electronics unit has an oscillating circuit including a charging coil (See Fig.1, Item#110, 130, disclose circuitry for determining a foreign object detection frequency and a memory for storing the code which is executed by the processor and a transmitting coil 120, the circuit is an oscillating circuit as it provides an AC output via the transmitting coil 120).

As per claim 19, MUURINEN discloses he inductive charging device as recited in claim 18, wherein the open-loop and/or closed-loop control unit is configured to determine at least one characteristic precision variable of the foreign object detection as a function of at least one characteristic power transmission variable (See Par.25, discloses “FOD detection interval could be proportional to the power transmitted; it is possible to safely use a longer FOD interval i.e. lower FOD detection frequency when TX power is low and a shorter FOD interval i.e. higher FOD detection frequency when TX power is high”, also Par.26, discloses “FOD interval and thus FOD detection frequency may be further adapted based on power loss in the WLC system”.

As per claim 20, MUURINEN discloses the inductive charging device as recited in claim 18 as discussed above, wherein the open-loop and/or closed-loop control unit is configured to determine at least one execution frequency of the foreign object detection as a function of the at least one characteristic power transmission variable (See Par.25 and Fig.4a, 4b, disclose the frequency of foreign object detection and/or the interval between detections are adapted according to the power transmission amount).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUURINEN.
As per claim 15, MUURINEN discloses the method as recited in claim 11 as discussed above, however MUURINEN does not disclose further comprising: suspending the foreign object detection as a function of a value of the characteristic power transmission variable undershooting a limit value. MUURINEN however discloses reducing the frequency of foreign object detection at low power and increasing the frequency of detection at higher power transmission and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to suspend foreign object detection as a function of a value of the characteristic power transmission variable undershooting a limit value for the benefit of eliminating undesired power transmission interruption when the transmitted power is too low to cause damage to the charger or charge receiving device even in the presence of a foreign object (See Par.25).
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859